Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Both of the Written Opinions cited in the information disclosure statement filed 18 May 2020 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as they are presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.
JP 2003-119581 cited in the information disclosure statement of 5 August 2021 has been considered with respect to the discussion of this reference in the specification. 
	The office action for the Japanese Patent Office cited in the information disclosure statement of 5 August 2021 and the office action from the Taiwanese Patent Office cited in the information disclosure statement of 10 March 2022 have been considered with respect to the provided English translations. 
	WO 2012/077656, WO 2010/103773, JP 2015-151456, JP 10-060428, JP 2003-34790, JP 2017-108581, JP 2017-142381 and JP 2011-026535 cited in the information disclosure statement of 5 August 2021 and JP 2015-63619 and WO 2017/081901 cited in the information disclosure statement of 10 March 2022 have been considered with respect to the provided English abstract.
	In the information disclosure statement of 18 May 2020, applicants cited two members of the four different  patent families. The members of the same family are: JP 2006-205506 and US 2009/0021141; JP2011-37913 and US 2012/0119234; JP 2009-286995 and US 2010/0200874 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how the process of claims 4 and 5 and the process of claims 6 and 9 differ from each other, since the process conditions are identical, which means the produced coated phosphor would identical. Therefore the coated phosphor produced by the process of claim 4 would the same as that of claim 1, which is the coated phosphor resulting from the process of claim 6. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2006/0192486.
This reference teaches coated ZnS phosphor particles, where the coating is SiO2 and electroluminescent devices that have phosphor layer comprising the coated phosphor particles. The taught phosphor reads upon the claimed phosphor sheet and an electroluminescent device is a light emitting device. The examples teach SiO2 coated ZnS phosphor particles, where the coating is 100 nm thick. This thickness falls within the range of claim 2. The taught SiO2 coating has an O/Si molar ratio of 2. Thus the reference teaches the claimed particles, sheet and device. 
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent 10,608,148.
	This reference teaches silicon oxide coated K2SiF6:Mn phosphor particles where the silicon oxide has the formula SiOx, where x is 0.5-2.5 (col. 6, lines 50-55). This coating composition falls within that claimed since it has an O/Si molar ratio of 0.5-2.5. Column 5, lines 35-40 teaches silicone disks containing the coated phosphor. These disks read upon the claimed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-60428.
	This reference teaches metal oxide coated rare earth activated barium fluorohalide phosphor particles and a radiation imaging panel, which is a phosphor sheet (para [0002]) containing the coated phosphor particles. One of the taught metal oxide coatings is a silicon oxide coated formed by disposing a silicon alkoxide on the surface of the particles; hydrolyzing the alkoxide, which forms a silica (SiO2) containing silicon oxide coating; and then calcining the coated particles at 400-1300oC, preferably 700-900oC, where the calcining atmosphere can be a neutral, or inert, atmosphere, such as an atmosphere of argon or nitrogen. This suggested process reads upon claimed since the calcining temperature is higher than the hydrolyzing temperature, which occurs at room temperature and the taught broad calcining temperature range overlaps that of claims 5 and 9. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. While the reference does not teach the oxygen/silicon molar ratio of the taught silicon oxide coating; one of ordinary skill prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). The reference suggests the claimed coated particles, the claimed method and the claimed phosphor sheet. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 10,608,148 or U.S. patent application publication 2006/0192486.
	As discussed above, both of these references teach silicon oxide coated inorganic phosphor particles, where the molar ratio of O/Si falls within the claimed range. U.S. patent 10,608,148 teaches the coating has a thickness of 5-2000 nm, preferably 100-2000 nm (col. 4, lines 36-51) and U.S. patent application publication 2006/0192486 teaches the coating has a thickness of 10-1000 nm, preferably 50-500 nm (para 46). These thickness ranges overlap that of claim 2. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Thus the references suggest the coated phosphor particles of claim 2. 
	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 10,608,148. 
	As discussed above, this reference teaches the claimed coated phosphor particle. The coated phosphor particles are produced by forming the silicon oxide coating on the phosphor oC, and column 9, lines 33-40 teaches annealing the coated phosphor particles in an inert atmosphere at about 200-700oC. The taught annealing temperature range is the same or higher than the formation temperature and is less than 1000oC. Thus the taught annealing temperature range  overlaps the ranges of claims 4-6 and 9. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. 
	The reference teaches light emitting devices comprising a wavelength conversion material that contains the coated phosphor particles (col. 10, lines 53-65). Column 11, lines 3-13 teach that the wavelength conversion material can be part of a lens or can be part of a substrate disposed remotely from the LED chip. It is well known in the art that the lens and the remotely disposed wavelength converting substrate be in the form of a film or layer and thus reads upon the claimed phosphor sheet. Thus the reference suggests a light emitting device comprising a phosphor sheet containing the taught coated phosphor particle and this suggested device makes obvious to device of claim 8 and the sheet of claim 7.
	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 7,202,598 in combination with U.S. patent application publication 2006/0192486.
U.S. patent 7,202,598 teaches sulfide phosphor particles, such as SrGa2S4:Eu, are degraded in the presence of moisture and should have a protective coating on the particles, such as a silicon oxide coating. It is notoriously well known in the art that the formula SrGa2S4:Eu can be rewritten as Sr1-xGa2S4:Eux where x is the activating amount of Eu+2 and that this amount is greater than 0 and less than 1. U.S. patent application publication 2006/0192486 teaches the SiO2 2 coating taught in U.S. patent application publication 2006/0192486 are applied to the ZnS phosphor particles for the same purpose as the silicon oxide coating on the SrGa2S4:Eu phosphor particles in U.S. patent 7,202,598. Given this, one of ordinary skill in the art would have found it obvious to coat Sr1-xGa2S4:Eux where 0<x<1 phosphor particle with SiO2 by the process in U.S. patent application publication 2006/0192486 so as to produce a silicon oxide coating having a thickness of 10-1000 nm, which overlaps the range of claim 2, and an O/Si molar ratio of 2, which falls within the range of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/16/22